Citation Nr: 1506888	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-19 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable disability rating for a post-operative right inguinal hernia.


REPRESENTATION

Appellant represented by:	Randolph Baltz, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Roommate


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction has been transferred to the RO in Little Rock, Arkansas.

In August 2011, the Veteran and his roommate testified before a member of the Board at the RO in Little Rock.  A transcript of that proceeding is of record.  By a December 2012 letter, the Veteran was informed that the Board member who conducted the August 2011 hearing was no longer employed by the Board.  The Veteran was notified of his right to have another hearing before another member of the Board.  The Veteran responded that he did not desire another hearing and that he wanted the Board to decide his appeal based on the evidence of record. 

This matter was before the Board in January 2012.  At that time, the Board remanded the issues of entitlement to service connection for a back disability and bilateral lower extremity neuropathy, as well as entitlement to a compensable rating for a right inguinal hernia.  By an October 2012 rating decision, service connection for a back disability and bilateral lower extremity neuropathy was granted.  That is considered a full grant of the benefits sought on appeal.  Thus, those matters are no longer before the Board.  Regarding the issue of entitlement to a compensable rating for a right inguinal hernia, as will be discussed in greater detail below, substantial compliance with respect to the Board's January 2012 remand directives has been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

On January 13, 2014, the RO denied entitlement to service connection for hypertension, high cholesterol, and a TDIU (VBMS).  The Veteran filed a timely notice of disagreement on September 9, 2014 (VBMS).  The RO is in the process of developing these matters as evidenced by the appeal processing notice sent to the Veteran and his representative in February 2015.  Since these matters are not yet ripe for appeal, the Board does not have jurisdiction of them at this time.  
VA treatment records have been added to the Veteran's electronic (Virtual VA) file since this matter was recertified to the Board following the remand.  However, as those records are not pertinent to the issue of entitlement to a compensable rating for a right inguinal hernia, a waiver of initial RO jurisdiction is not required.  See 38 C.F.R. § 20.1304(c) (2014).

FINDING OF FACT

The Veteran's post-operative right inguinal hernia resolved following surgery in 1988 and there have been no hernias since that time.


CONCLUSION OF LAW

The criteria for a compensable disability rating for post-operative right inguinal hernia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a pre-adjudication letter dated in June 2009, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for his right inguinal hernia disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  He was notified of the disability rating and effective date elements of his claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Additionally, a claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation -- e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The June 2009 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the June 2009 letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The letters stated that the Veteran could submit letters from individuals who could describe the manner in which his disability had worsened. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, he was afforded a VA examination to assess the severity of his service-connected disability on appeal.  The findings from that examination are sufficient to apply the relevant rating criteria.

The Veteran's representative has argued that the February 2012 VA examination's findings are stale.  See December 2014 Appellate Brief (Virtual VA).  However, the mere passage of time alone is not sufficient to trigger a remand for a new VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  A review of treatment records generated subsequent to the February 2012 VA examination does not show a worsening of the Veteran's disability.  Indeed, the Veteran has not argued that his disability has worsened in the interim.  There being no true indication of a change in the Veteran's post-operative inguinal hernia, there is no necessity to delay adjudication with further development.   

Finally, substantial compliance with respect to the Board's January 2012 remand instructions has been achieved.  See Stegall, supra.  The RO determined that the Veteran was not in receipt of disability benefits from the Social Security Administration.  See January 2012 Report of Contact.  In addition, he was afforded a VA examination in February 2012.  The examiner made specific findings with respect to the location, size and shape of the right inguinal hernia and detailed all symptoms associated with the right inguinal hernia.  Substantial compliance with respect to the Board's January 2012 remand instructions has been achieved.  See id.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Merits

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 7338 evaluates impairment from inguinal hernias.  Specifically, pursuant to DC 7338, a noncompensable or zero percent evaluation is warranted for a hernia that is small, reducible, or without true hernia protrusion; or that is not operated but remediable.  38 C.F.R. § 4.114, Diagnostic Code 7338.  A 10 percent evaluation is warranted for recurrent postoperative hernias, readily reducible and well supported by truss or belt. Id.  A 30 percent evaluation is warranted for small recurrent postoperative hernias or unoperated irremediable hernias, not well supported by truss, or not readily reducible.  Id.  A 60 percent evaluation is warranted for large, recurrent postoperative hernias that are not well supported under ordinary conditions and not readily reducible when considered inoperable.  Id.

Turning to the evidence of record, the Veteran submitted the statement of his caretaker, E.M.  She stated that the Veteran has been prescribed pain medication for his hernia, along with massages and muscle relaxant creams.  

In June 2009, the Veteran stated that he is in constant pain in his "repaired area."

A June 2009 VA treatment record notes that the Veteran has experienced genital pain since the 1980s.  

A July 2009 VA treatment record notes right inguinal pain is intermittent.  The treating physician advised the Veteran that pain may be emanating from his scar.  The physician noted normal muscle bulk and right inguinal area tenderness, but no masses were noted.  The physician also noted that a small left hernia was likely present.

The Veteran was afforded a VA examination in July 2009.  However, as discussed in the January 2012 remand, that examination has been deemed inadequate.  As such, it will not be further discussed.

A September 2009 VA treatment record notes that the Veteran's incision was well healed with no evidence of inflammation.  There was no hernia or bulge on the right and no palpable masses.  

In a November 2009 Notice of Disagreement, the Veteran stated that his right inguinal hernia had worsened and that he experiences severe spasms and pain.

In his May 2010 Substantive Appeal, the Veteran stated that he does have a recurrent hernia and he was told this by a physician while preparing for general surgery.

At his August 2011 Board hearing, the Veteran testified regarding the severity of his right inguinal hernia.  The Veteran explained that his right inguinal hernia has not recurred since 1988.  He described his hernia as ". . . not real bad." He stated it was merely a small unruptured bulge. 

The Veteran was afforded a VA examination in February 2012.  The examiner confirmed the Veteran's diagnosis of a right inguinal hernia in 1982.  The examiner explained that the hernia developed in 1982 and the Veteran developed a recurrence in 1985, which was repaired in 1988.  The examiner stated that the Veteran has not experienced a recurrence since 1988.  Physical examination revealed no true hernia protrusion.  The examiner explained that while the Veteran carries a scar related to his right inguinal hernia, it is not painful or unstable and the total area of the scar is not greater than 39 square centimeters.  The examiner explained that the Veteran does not experience any complications or other pertinent physical findings related to his right inguinal hernia.  The examiner finally noted that the Veteran's right inguinal hernia does not impact his ability to work.

In March 2012 (Virtual VA) the Veteran complained of pain at the site of his hernia repair.

A review of the evidence does not reveal that a compensable rating is warranted for the Veteran's right inguinal hernia.  As discussed above, a 10 percent evaluation is warranted for recurrent postoperative hernias, readily reducible and well supported by truss or belt.  38 C.F.R. § 4.114, Diagnostic Code 7338.  In this instance, there is no evidence that the Veteran has experienced any recurrence of his right inguinal hernia since 1988.  Indeed, upon objective examination, no recurrence was noted.  There is simply no evidence that the Veteran's right inguinal hernia has recurred since 1988.  While the Veteran has asserted that he was told that his hernia recurred, it is clear that his right inguinal hernia has not recurred since 1988.  Indeed, while the Veteran claimed he was told that his hernia recurred, see May 2010 Substantive Appeal (told hernia recurred during general surgery at VA), the treatment record from that general surgery notes that while the Veteran has not had a recurrence of his right inguinal hernia, he may have a left inguinal hernia.  See September 2009 VA Treatment Record.  There is no convincing evidence that the Veteran has experienced any recurrence of his right inguinal hernia during the period on appeal, as required for a 10 percent (compensable rating).  A separate rating is not warranted for any residuals of the Veteran's right inguinal hernia as there is no objective evidence that the Veteran experiences such.  See February 2012 VA Examination Report.  

The Board acknowledges the Veteran's argument that he believes a compensable rating is warranted.  See November 2012 Statement of Veteran.  However, upon application of the relevant diagnostic code to the facts of this case, the criteria for a compensable rating have not been shown. 

The Board also notes that the Veteran is in receipt of service connection for a scar status post right inguinal hernia repair, which has been rated 10 percent disabling.  The Veteran has not claimed that an increased rating for that disability is warranted, as discussed in the Board's January 2012 remand.  As such, the Board will not discuss whether an increased rating for that disability is warranted at this time, as further explained in the Board's prior remand.

The above determination is based upon consideration of applicable rating provisions.  The Board finds that the Veteran's disability picture is not so exceptional that the available schedular evaluations for the service-connected disability are inadequate.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of his hernia disability have been accurately reflected by the schedular criteria.  Specifically, the Veteran has not experienced a recurrence of his hernia since 1988.  Indeed, upon his VA examination in February 2012, the Veteran was asymptomatic with respect to his hernia.  The effects of the Veteran's disability have been contemplated by the rating criteria.  38 C.F.R. §§ 4.40, 4.4.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted for any period of the claim.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  In this instance, however, the issue is not raised by the record.  There is no evidence that the Veteran's post-operative inguinal hernia causes any functional impairment, let alone causes him to be unemployable.  As such, the Board finds that a claim for a TDIU has not been raised by the record pursuant to Rice.


ORDER

Entitlement to a compensable rating for a post-operative right inguinal hernia is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


